State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   518455
________________________________

In the Matter of the Claim of
   SARAH E. GAYLORD,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Patricio Jimenez, Hammondsport, for appellant.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed May 13, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

      Peters, P.J., Stein, McCarthy, Egan Jr. and Clark, JJ.,
concur.
                        -2-                  518455

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court